


Exhibit 10.1


AMENDMENT TO

CH ENERGY GROUP, INC.

SHORT-TERM INCENTIVE PLAN

The CH Energy Group, Inc. Short-Term Incentive Plan (“STI Plan”) is hereby
amended effective February 3, 2009 as follows:

1.         The definition of “Performance Objectives” contained in Section 2 of
the STI Plan is hereby superseded and replaced in its entirety as set forth
below:

 

“Performance Objectives” means the measurable or subjective performance
objective or objectives established pursuant to this STI Plan for Participants
who have received Award Opportunities. Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of a Subsidiary, division, business
unit, department, region or function within the Company or Subsidiary in which
the Participant is employed and may be based on the following criteria: earnings
per share, operating income, revenues, operating margin, profit margin, return
on assets, return on equity, return on invested capital, financing, credit
ratings, redeployment of capital, cash flow, shareholder value, economic value
added, shareholder return (measured in terms of stock price appreciation) and/or
total shareholder return (measured in terms of stock price appreciation and/or
dividend growth), new customers, cost controls, operating efficiencies, product
development, strategic partnering, research and development, market penetration,
geographic business expansion, cost targets, productivity, employee
satisfaction, management of employment practices and employee benefits,
supervision of litigation or labor negotiations, dealings with regulatory
bodies, acquisitions or divestitures, delivery cost per kilowatt hour or
delivery cost per millions of cubic feet of natural gas, customer satisfaction,
program development, frequency or duration of electric or gas service
interruptions, number of or severity of gas leaks, avoidance of environmental,
public or employee safety problems, realization of the regulated return on
equity, and/or strategic business criteria related to a Participant’s area or
areas of responsibility. The Performance Objectives may be made relative to the
performance of other corporations or entities.

 

2.

Except as explicitly set forth herein, the STI Plan will remain in full force
and effect.

 

CH ENERGY GROUP, INC.

 

 

 

By:____________________________________

 

Steven V. Lant

 

Chairman of the Board, President and

 

Chief Executive Officer

 

 

 